Citation Nr: 1003958	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Veteran testified via video conference before the 
undersigned Acting Veterans Law Judge in July 2009.  A copy 
of the transcript of this hearing has been associated with 
the claims file.  

The reopened claim for service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2002 Board decision, service connection for 
bilateral hearing loss was denied.  

2.  Evidence obtained since the December 2002 Board decision 
is not cumulative of previously considered evidence, it 
relates to an unestablished fact necessary to substantiate 
the claim, and it raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss.


CONCLUSION OF LAW

New and material evidence has been received since the 
December 2002 Board decision denying service connection for 
bilateral hearing loss; accordingly, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and to assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, the 
need to discuss VA's efforts to comply with the VCAA, its 
implementing regulations, and the interpretive jurisprudence 
at this stage, is obviated.  The reopened claim is further 
addressed in the remand appended to this decision.

Law and Regulations

In general, decisions of the RO or the Board that are not 
appealed in the prescribed time period are final.  See 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claims.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

New and material evidence received prior to the expiration of 
the appeal period or prior to the appellate decision if a 
timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the Board without consideration in 
that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1)) will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  See 38 C.F.R. § 3.156(b).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Regardless of the RO's action regarding reopening the 
appellant's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999).

For certain chronic disorders, including an organic disease 
of the nervous system (to include sensorineural hearing 
loss), service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Such presumption is rebuttable by probative evidence 
to the contrary.

The Board notes, that for the purposes of applying the laws 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  If the threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim is 
not met, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Factual Background

In a December 2002 Board decision, the Board denied the 
Veteran's claim for service connection for bilateral hearing 
loss.  The Veteran filed an application to reopen the claim 
for service connection for bilateral hearing loss in April 
2006.  

The evidence considered at the time of the December 2002 
Board decision included service treatment records showing 
that at his August 1962 service entrance examination, the 
Veteran reported a history of ear, nose, or throat trouble; 
he reported an earache in the past.  However, the evaluation 
of his ears was normal.  

In August 1962, an audiological testing showed that the 
Veteran's puretone thresholds, in decibels, were as follows:


HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
20
20
LEFT
10
0
0
0
25

The Veteran's July 1966 service separation examination noted 
a history of ear, nose, or throat trouble, but he had a 
normal evaluation of his ears.  No audiological testing was 
recorded.  

In March 2002, the National Personnel Records Center 
indicated that it was unable to locate discharge examination 
hearing test results.  

Associated with his original claim of service connection, the 
Veteran submitted August 1983 and July 1987 audiograms from a 
private physician.  In August 1987, he was diagnosed as 
having mild to moderate sensorineural hearing loss.  In July 
1987, he had excess cerumen observed bilaterally.  

Associated with his original claim of service connection, the 
Veteran submitted a May 1997 audiogram from a private hearing 
aid center.  

Also associated with his original claim of service 
connection, the Veteran submitted a September 1997 VA 
treatment record that noted a history of bilateral 
sensorineural hearing loss.  

Also associated with the Veteran's original claim was a 
November 1997 statement from his spouse.  She reported 
marrying him a year after service, but she did not notice his 
hearing problems at that time.  She has noticed significant 
hearing loss in the past 15 to 20 years.  

In the Veteran's September 1999 notice of disagreement, 
associated with his original claim, he stated that he worked 
as a security policeman throughout his Air Force career.  He 
guarded the flight line with little or no hearing protection, 
and he was exposed to loud engine noises from the four-engine 
jets.  

The pertinent evidence received following the December 2002 
Board decision includes additional VA treatment records from 
November 2003 to April 2006.  These records showed that he 
continued to receive treatment for bilateral hearing loss, 
and he was prescribed hearing aids.  In April 2006, he had 
cerumen impaction.  

Also associated with the claims file after the Veteran's 
claim to reopen is a November 2006 letter from his spouse.  
She stated that after they were married she did not 
immediately notice his hearing problem, but she has witnessed 
his hearing continue to deteriorate through the years.  

Also associated with the claims file after the Veteran's 
claim to reopen is a November 2006 letter from his brother.  
His brother stated that they entered service together in 
August 1962 and were stationed at two support bases together 
from 1962 to 1964.  He stated that at that time the Veteran's 
hearing was normal.  When they reunited in 1966 he noticed 
deterioration and decline in the Veteran's hearing.  He 
attributed a major portion of the Veteran's hearing loss to 
working in close association with the aircrafts on a regular 
basis and over a long period of time, which was four years.  

Also associated with the claims file after the Veteran's 
claim to reopen is a November 2006 letter from a private 
physician.  The physician reviewed the Veteran's service 
entrance examination as well as recent hearing tests from 
1983, 1987, 1997, and 2003 that showed progressive 
neurosensory hearing loss.  The most recent hearing test, 
which was preformed in his office in October 2006, showed 
severe, progressive bilateral neurosensory hearing loss.  The 
Veteran denied any continued exposure to excessive noise.  
The physician stated that the exact degree of hearing loss 
sustained during his military service was not possible to 
determine due to the fact that there was no post-discharge 
hearing test done.  He opined that it was quite possible that 
military noise did indeed have some effect in terms of his 
current and ongoing neurosensory hearing loss.  

During his July 2009 Board hearing, the Veteran reported the 
use of small ear plugs in service, but there were occasions 
when they had to remove the hearing protection in order to 
communicate.  He also practiced shooting and wore ear muffs 
on these occasions.  The Veteran's wife also testified to his 
hearing problems, which she first noticed shortly after they 
were married.  

Analysis

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise associated with the claims file since the last 
final decision in December 2002.  At this stage, the 
credibility of new evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the record contains additional evidence 
of service incurrence that is not cumulative and redundant of 
the Veteran's contentions regarding service incurrence 
already of record.  See 38 C.F.R. § 3.156(a).  

The November 2006 private physician statement meets that 
burden of proof, because it has not been previously 
considered and tends to support the Veteran's claim that his 
bilateral hearing loss developed during service and that he 
has continued to have bilateral hearing loss.  The Veteran's 
brother's November 2006 statement also has not been 
previously considered and tends to support his claim that his 
bilateral hearing loss began in service.  

When considered with the other relevant evidence of record, 
the Board determines that the newly submitted November 2006 
letters from the Veteran's brother and a private physician 
raise a reasonable possibility of substantiating the claim 
for service connection for bilateral hearing loss.  See 
38 C.F.R. § 3.156; Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Thus, new and material evidence has been received 
since the December 2002 Board decision.  

Accordingly, the claim for service connection for bilateral 
hearing loss is reopened.  


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened; 
the appeal is granted to this extent only.


REMAND

The Board finds that additional development is required prior 
to the reopened claim being ripe for adjudication upon the 
merits. 

The Veteran should be scheduled for a VA examination to 
determine whether his bilateral hearing loss began during or 
was aggravated during service or is otherwise causally linked 
to some incident of service.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

As the decision above has reopened the Veteran's claim, it 
must be readjudicated de novo after completion of the 
requested development and any other development deemed 
necessary by the AMC/RO.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification by 
and authorization from the Veteran, the 
AMC/RO should obtain any outstanding VA 
and/or private medical records for the 
Veteran which are not already on file.  

2.  The Veteran should be scheduled for a 
VA examination.  Following a review of the 
relevant medical evidence in the claims 
file, performing the clinical examination 
and any tests that are deemed necessary, 
the examiner should address the following 
question:

Is it at least as likely as 
not (50 percent or greater 
degree of probability) that 
any bilateral hearing loss 
that is currently present 
began during service or is 
causally linked to any 
incident of the Veteran's 
service, to include acoustic 
trauma?

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

3.  Thereafter, the Veteran's claim for 
service connection for bilateral hearing 
loss must be readjudicated on a de novo 
basis on the basis of all of the evidence 
of record and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the Veteran must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


